DETAILED ACTION
Applicant’s amendment filed June 8, 2021 and Request for Continued Examination filed July 8, 2021 is acknowledged.
Claim 1 has been amended.
Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 11, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BALDEMAIR et al. (hereinafter Baldemair) (U.S. Patent Application Publication # 2020/0136750 A1) in view of Loehr et al. (hereinafter Loehr) (U.S. Patent Application Publication # 2020/0367246 A1), and further in view of HWANG et al. (hereinafter Hwang) (U.S. Patent Application Publication # 2021/0212067 A1).
Regarding claim 1, Baldemair teaches and discloses a method comprising: receiving, by a wireless device (UE, figure 3), one or more messages (DCI/UL grants) comprising configuration parameters (control/format information) of one or more logical channels ([0014]; “…A control information format may generally indicate a format of the control information, and/or corresponding signaling. A format may generally indicate and/or define one or more parameters for transmission, and/or for preparing the transmission…The format may indicate and/or define how the control information…are mapped to resources for transmission, e.g. by puncturing or rate-matching, in particular in the context of multiplexing the control information transmission with other transmission, e.g. data transmission…”; [0015]; [0058]; [0061]; teaches the UE receives a DCI or UL grant which include control information format information of one or more channels, such as uplink shared channel); 
selecting a multiplexing process (puncturing or rate matching) for transmitting uplink control information via an uplink channel employed for transmission of a transport block ([0014]; [0015]; [0049]; [0058]; teaches the UE selects either puncturing or rate-matching for transmitting UCI via an uplink channel); and the selecting is based on the configuration parameters ([0015]; [0049]; [0058]; teaches transmitting data in the transport block and selecting to puncture or rate-match based on the received control information format information); 
([0017]; [0025]; [0030]; [0049]; [0056]; transport block; [0058]; teaches multiplexing the UCI employing either puncturing or rate-matching and transmitting the data and control/format information on the uplink channel; [0073]; [0155]). 
However, Baldemair may not explicitly disclose one or more radio resource control messages comprising configuration parameters of one or more logical channels; and transport block comprising the data of the one or more logical channels (although Baldemair does teach and suggest transmitting the UCI in a transport block).
Nonetheless, in the same field of endeavor, Loehr teaches and suggests one or more radio resource control messages comprising configuration parameters of one or more logical channels ([0073]; [0078]; [0079]; teaches the RRC comprises the parameters for logical channels); and transport block comprising the data of the one or more logical channels ([0092]; [0097]; teaches a TB contains data of a logical channel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the RRC comprises the parameters for logical channels and TB contains data of a logical channel as taught by Loehr with the method of multiplexing UCI in TBs as disclosed by Baldemair for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.
although Baldemair does teach and suggest selecting to puncture or rate-match based on the received control information format information; [0049]; [0058]).
Nonetheless, in the same field of endeavor, Hwang teaches and suggests the selecting is based on the configuration parameters of the one or more logical channels ([0039]; [0115]; [0228]; [0230]; teaches determining whether to puncture or rate match uplink transmissions based on logical channel configuration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether to puncture or rate match uplink transmissions based on logical channel configuration as taught by Hwang with the method of multiplexing UCI via rate matching or puncturing as disclosed by Baldemair, as modified by Loehr, for the purpose of efficiently sharing uplink resources for eMBB and URLLC, as suggested by Hwang.

Regarding claim 2, Baldemair, as modified by Loehr and Hwang, further teaches and discloses wherein the multiplexing process is selected from a plurality of multiplexing processes comprising: a rate matching of the uplink channel; and a puncturing of the uplink channel ([0015]; [0049]; [0058]; teaches the UE selects either puncturing or rate-matching for transmitting UCI via an uplink channel). 

Regarding claims 3 and 9, Baldemair, as modified by Loehr and Hwang, further teaches and discloses wherein: the configuration parameters of the one or more logical ([0023]; [0025]; [0045]; teaches the parameters related to size of transmission and time duration of the transmission; [0096]). 

Regarding claims 5 and 11, Baldemair, as modified by Loehr and Hwang, discloses the claimed invention, but may not expressly disclose wherein the configuration parameters of the one or more logical channels indicate one or more priorities.
Nonetheless, Loehr further teaches and suggests wherein the configuration parameters of the one or more logical channels indicate one or more priorities (abstract; [0006]; [0055]; teaches using parameter of logical channels such as priority). 

Regarding claims 7 and 13, Baldemair, as modified by Loehr and Hwang, further teaches and discloses wherein the uplink control information comprise one or more hybrid automatic repeat request feedback ([0044]; [0062]; [0088]; UCI comprises HARQ feedback).

Regarding claims 8 and 14, Baldemair, as modified by Loehr and Hwang, further teaches and discloses receiving a downlink control information indicating transmission ([0061]; [0073]; teaches receiving a DCI/UL grant with transport block parameters). 

Regarding claims 17 and 19, Baldemair, as modified by Loehr and Hwang, further teaches and discloses wherein: the downlink control information indicates a numerology of the uplink channel; and the configuration parameters of the one or more logical channels indicate that data of the one or more logical channels can be transmitted via a transmission duration corresponding to the numerology ([0034]; [0096]; [0142]; teaches the DCI indicates the numerology and timing structure corresponding to the numerology). 

Regarding claims 18 and 20, Baldemair, as modified by Loehr and Hwang, further teaches and discloses wherein: the downlink control information indicates a time domain resource assignment; and a transmission time of the transport block is based on the time domain resource assignment and a numerology of the uplink channel ([0034]; [0096]; [0142]; teaches the DCI indicates the numerology and timing structure corresponding to the numerology). 

Claims 4, 6, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BALDEMAIR et al. (hereinafter Baldemair) (U.S. Patent Application Publication # 2020/0136750 A1) in view of Loehr et al. (hereinafter Loehr) (U.S. Patent Application Publication # 2020/0367246 A1) and HWANG et al. (hereinafter Hwang) Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2019/0356446 A1).
Regarding claims 4 and 10, Baldemair, as modified by Loehr and Hwang, discloses the claimed invention, but may not expressly disclose wherein the configuration parameters of the one or more logical channels comprise one or more logical channel identifiers. 
Nonetheless, in the same field of endeavor, Kim teaches and discloses wherein the configuration parameters of the one or more logical channels comprise one or more logical channel identifiers ([0346]; teaches using parameter such as logical channel identification, LCID).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using parameter such as logical channel identification, LCID, as taught by Kim with the method as disclosed by Baldemair, as modified by Loehr and Hwang, for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.

Regarding claims 6 and 12, Baldemair, as modified by Loehr and Hwang, discloses the claimed invention, but may not expressly disclose wherein the one or more logical channels correspond to one or more service types. 
Nonetheless, in the same field of endeavor, Kim teaches and discloses wherein the one or more logical channels correspond to one or more service types ([0026]; teaches corresponding to service type).


Regarding claim 15, Baldemair, as modified by Loehr, Hwang, and Kim, further teaches and discloses wherein the uplink control information comprise one or more hybrid automatic repeat request feedback ([0044]; [0062]; [0088]; UCI comprises HARQ feedback). 

Regarding claim 16, Baldemair, as modified by Loehr, Hwang, and Kim, discloses the claimed invention, but may not expressly disclose wherein the one or more service types comprise ultra-reliable low-latency communications. 
Nonetheless, Kim further teaches and discloses wherein the one or more service types comprise ultra-reliable low-latency communications ([0027]; [0164]; [0165]; teaches service type such as URLLC).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 10, 2021